Title: To John Adams from Charles William Frederic Dumas, 30 November 1794
From: Dumas, Charles William Frederic
To: Adams, John


				
					Monsieur,
					La haie 30e. Nov. 1794.
				
				L’arrivée de Messieurs vos fils, & de l’honorée vôtre du 11e. 7br. qu’ils m’ont remise, a été une apparition bien agréable pour moi, qui suis presque moisi d’âge & de solitude.—Mon amitié leur est acquise & par leurs chers parens, & par leur propre mérite: je voudrois pouvoir leur en donner les preuves les plus fréquentes; mais vous savez combien je suis noir à certains yeux, auxquels je ne desirerai jamais de paroître blanc.—Je crois fermement que la providence fera finalement tourner “en bien” les troubles de notre monde moral, come elle fait tourner en bien les volcans & les tremblemens du physique. En attendant, en me témoignant que les Américains sont heureux, vous me rendez aussi heureux qu’on peux l’être où je suis. Dieu les bénisse de plus en plus par la Démocratie la mieux représentée possible.Je vous félicite, Monsieur, d’être délivré de cette truande de fievre dont vous avez eu à vous plaindre. Puissiez-vous, avec Madame Adams, à qui je présente mes meilleurs respects, jouïr, au milieu d’une florissante postérité, de toutes les bénédictions qui peuvent précéder l’imortalité.—Ma famille, sensible à votre obligeant souvenir, partage mes voeux, & le respect avec lequel je suis, / Monsieur / Votre très-humble & / très-obéissant serviteur
				
					Cwf Dumas
				
				
			